Citation Nr: 1213548	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied service connection claim for a left knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to a disability rating in excess of 20 percent for low back strain with mechanical low back pain and degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1994 and from January 2005 to March 2006.  He also had additional periods of National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a Board hearing in September 2010.  A transcript of this hearing has been associated with the Veteran's VA claims file.  

At the September 2010 Board hearing, the Veteran submitted additional evidence in support of his appeal.  He has waived review of this evidence by the agency of original jurisdiction (AOJ).  See Waiver Form, received September 17, 2010.

The issues of entitlement to service connection (on the merits) for cervical spine, left knee, and left hip disabilities, as well as the issue of entitlement to a disability rating in excess of 20 percent for a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision declined to reopen the Veteran's previously denied service connection claim for a cervical spine disability (claimed as a neck disability).  

2.  Evidence received since the December 2001 rating decision raises a reasonable possibility of substantiating the Veteran's service connection claim for a cervical spine disability.

3.  An unappealed May 2003 rating decision declined to reopen the Veteran's previously denied service connection claim for a left knee disability.

4.  Evidence received since the May 2003 rating decision raises a reasonable possibility of substantiating the Veteran's service connection claim for a left knee disability.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim for entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  New and material evidence having been submitted, the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to the issues of whether new and material evidence has been received to reopen the Veteran's previously denied service connection claims for cervical spine and left knee disabilities, the Board is herein reopening these claims.  Thus, any deficiency in VA's VCAA compliance with respect to reopening these claims would not be prejudicial to the Veteran.  Further discussion of VA's duties to notify and assist with respect to the claims reopened herein will be accomplished should the case be returned to the Board following the remand actions outlined below.  

II.  New and Material Evidence 

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Cervical Spine 

In an April 1994 rating decision, the RO originally denied the Veteran's service connection claim for a cervical spine disability on the basis that the evidence in service reflected an acute cervical spine condition rather than a chronic disability.  He did not appeal.  

The Veteran thereafter filed a request to reopen in March 2001, which was denied by the RO in a December 2001 rating decision on the basis that new and material evidence had not been submitted.  The Veteran did not appeal the December 2001 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

In November 2006, service treatment records (STRs) from the Veteran's second period of active duty service from January 2005 to March 2006 were received by VA.  These records show multiple instances of complaints of cervical spine pain.

The Board finds this new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim for a cervical spine disability, as it demonstrates multiple in-service complaints of cervical spine pain that suggest that the Veteran has a chronic cervical spine disability.  Thus, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.  

B.  Left Knee 

In an April 1994 rating decision, the RO originally denied the Veteran's service connection claim for a left knee disability on the basis that no chronic left knee condition was shown in the STRs.  The Veteran did not appeal.

The Veteran thereafter filed a request to reopen in December 2002, which was denied by the RO in a May 2003 rating decision on the basis that new and material evidence had not been submitted.  The Veteran did not appeal the May 2003 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

In November 2006, STRs from the Veteran's second period of active duty service from January 2005 to March 2006 were received by VA.  These records show multiple instances of complaints of left knee pain.

The Board finds this new evidence raises a reasonable possibility of substantiating the Veteran's claim as it demonstrates in-service complaints of left knee pain.  Thus, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disability.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before this case is ready for appellate review.

National Guard Records

At his September 2010 Board hearing, the Veteran testified that he has served in the National Guard from 1994 until the present time and that he has been placed on profile by the National Guard for his left knee, left hip, cervical spine, and low back disabilities.  See Board Hearing Tr. at 14, 16, 19.  He further indicated that he experienced low back, neck and left knee pain while doing physical training as part of his National Guard duties.  Id. at 19.  

Unfortunately, however, only limited National Guard records have been associated with the Veteran's claims file.  In August 2006, the RO requested copies of the Veteran's service records from the Texas Adjutant General without specifying any dates of service.  In response, limited National Guard records dated between April 2001 to March 2006 were received.  No National Guard records covering the remainder of the Veteran's lengthy National Guard service have been obtained and the record does not reflect that the AOJ conducted any follow-up after the limited National Guard records were received in November 2006.  

On remand, additional attempts should be made to obtain the remainder of the Veteran's National Guard service records, as these records may contain critical information regarding the nature of the disabilities for which the Veteran is seeking service connection or an increased rating.  


VA Treatment Records

The Veteran also testified at his September 2010 Board hearing that he continues to receive treatment at the Temple VA Medical Center (VAMC).  See Board Hearing Tr. at 16.  The most recent treatment records from the Temple VAMC currently associated with the claims file date from August 2010.  On remand, updated treatment records from the Temple VAMC should be obtained.  

VA Examinations

The Veteran contends that he injured his cervical spine playing football during his first period of active duty service and that his current cervical spine disability is related to this injury.  The Veteran's STRs from his first period of active duty service contain evidence of neck complaints.  Specifically, the STRs show that the Veteran complained of neck pain in 1983 from playing softball, he complained of neck pain in 1986 from a football injury two years prior, and he complained twice in 1988 of neck pain.  VA treatment records from 2002 to 2010 reflect multiple complaints of neck pain.  During the Veteran's second period of active duty service, the Veteran again complained of neck pain.  Specifically, December 2005 and January 2006 STRs reflect complaints of neck pain and the Veteran's March 2006 separation examination report shows that the Veteran stated he had neck pain that started during his first period of active duty service.  

With respect to the issue of entitlement to service connection for a left hip disability, the record reflects that the Veteran complained of left groin, leg and knee pain in service in September 2005.  The assessment was left hip pain.  A November 2005 STR noted that the Veteran went for a follow-up appointment for his left hip and knee pain.  The assessment was chronic left hip and knee pain.  The Veteran's March 2006 separation examination report shows that the Veteran stated that he had left hip pain and the physician noted a history of left hip pain "(old) exacerbated this deployment doing PT."

With respect to the issue of entitlement to service connection for a left knee disability, the record reflects that the Veteran complained of left knee pain in service.  An August 2005 STR notes that the Veteran had pain that radiated into his left knee.  A follow-up appointment in that same month noted pain after running.  In September 2005, the Veteran again complained of left knee pain.  A November 2005 STR showed an assessment of chronic left knee pain.  The Veteran's March 2006 separation examination report shows that the Veteran claimed left knee pain and the examiner noted "h/o L knee...pain (old) exacerbated this deployment by doing PT."

A November 2007 VA examination report reflects that the examiner diagnosed the Veteran with neck pain consistent with cervical strain; left hip pain; and left knee condition, normal examination.  The examiner opined that "[r]eview of service medical records does not indicate that the patient has a chronic problem regarding his left hip, his left knee or neck pain, therefore IT [sic] is less likely than not related to military service."

The Board finds this medical opinion to be inadequate because it appears inconsistent with the evidence of record.  The examiner opines that the Veteran's current neck, left knee, and left hip complaints are not related to service solely based on the fact that the neck, left knee and left hip conditions in service were not "chronic."  However, the Veteran's STRs reflect at least 7 instances of complaints of neck pain, 3 instances of left hip pain, and 5 instances of left knee pain - a fact that is not noted by the November 2007 examiner anywhere in the examination report.  No further explanation for the negative nexus opinions is provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

The case must therefore be remanded so that an additional examination and opinion can be obtained that more thoroughly addresses the nature and etiology of the Veteran's claimed neck, left knee, and left hip disabilities.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service records (personnel records and treatment records) from his periods of National Guard service, specifically those covering the period from March 1994 to January 2005 and from March 2006 to the present.  If any such National Guard records are unavailable, the claims file should be clearly documented to that effect.  

2.  Obtain all treatment records related to the Veteran from the Temple VAMC from August 2010 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect.  

3.  After the development requested in items 1 and 2 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed cervical spine disability.  If possible, such examination should be performed by an examiner other than the examiner who performed the November 2007 VA examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any cervical spine disability present. 

If a cervical spine disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to an event, injury, or disease during active duty service or to an injury incurred during a period of National Guard service?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in items 1 and 2 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed left knee disability.  If possible, such examination should be performed by an examiner other than the examiner who performed the November 2007 VA examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any left knee disability present. 

If a left knee disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to an event, injury, or disease during active duty service or to an injury incurred during a period of National Guard service?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items 1 and 2 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed left hip disability.  If possible, such examination should be performed by an examiner other than the examiner who performed the November 2007 VA examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any left hip disability present. 

If a left hip disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to an event, injury, or disease during active duty service or to an injury incurred during a period of National Guard service?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


